Exhibit 10.1

 

Consulting Agreement

 

This Consulting Agreement (the “Agreement”), dated as of January 1, 2016 (the
“Effective Date”), is by and between RLI Insurance Company, an Illinois
corporation (“RLI”), and Michael J. Stone as independent contractor (the
“Consultant”).

 

In consideration of the mutual benefits and covenants between the parties, as
set forth herein and as deemed sufficient by the parties hereto, the parties
hereto agree as follows:

 

1.  Business Relationship.

 

1.1  Services.  Consultant will provide the consulting services to RLI specified
in the Statement of Work set forth at Exhibit A (“Services”), which is
incorporated herein by reference.

 

1.2.  Support.  RLI shall provide Consultant, at RLI’s sole expense, reasonable
work space at RLI’s offices and other services and support materials as
reasonably required by Consultant for performance of the Services.

 

1.3  Information.  RLI shall cooperate, provide information and the personal
participation of management of RLI reasonably necessary for the timely and
proper completion of the Services by Consultant.  To the extent required in
Exhibit A or arising from performance of the Services, RLI shall be responsible
for providing Consultant with data and information and support materials as
reasonably required by Consultant to perform his duties hereunder.

 

1.4  Acknowledgment.  RLI acknowledges and agrees that by virtue of the nature
of the Services to be performed hereunder that Consultant does not represent,
warrant or guarantee the success of the Services or the completion or success of
the transactions contemplated by the Services.

 

1.5  Independent Principals; No Employment Relationship.  The relationship of
Consultant to RLI shall be that of independent contractor, and Consultant is not
an employee of RLI.  RLI shall have no authority to direct the day-to-day
activities of Consultant, and Consultant shall be responsible for interaction
with RLI employees within the purview of the Services.  This agreement shall not
create any employment relationship, obligations or expectations whatsoever,
including without limitation any obligation of RLI to provide any benefits
generally provided to employees of RLI.  Consultant shall not be considered an
employee of RLI or be entitled to any benefits available or accruing to
employees of RLI.  Consultant will be solely and completely responsible for its
acts during the term of this Agreement.

 

2.  Fees.

 

2.1  Service Fees.  RLI agrees to pay Consultant for its services in accordance
with Exhibit A (“Service Fees”).  The parties agree that Consultant shall submit
invoices to RLI each month in arrears for performance of the Services for the
recently completed month, and RLI agrees to pay said invoices within fifteen
(15) calendar days after receipt.

 

2.2  Expenses.  RLI shall reimburse Consultant for all reasonable travel
expenses, including air travel, lodging, ground travel, and reasonable
out-of-pocket expenses incurred in connection with the provision of the
Services.  Anticipated travel expenses for any individual travel itinerary which
will exceed $10,000 must be pre-approved by RLI.

 

2.3  Taxes.  Any amounts due to Consultant as set forth herein are gross and not
net of taxes and other charges, which shall be and remain the sole
responsibility of Consultant.  RLI shall provide a Form 1099 and other required
documents to Consultant in compliance with applicable federal tax laws.

 

3.  Confidentiality.  Consultant acknowledges that during the term of this
Agreement, RLI will provide Consultant with access to and use of certain
information of RLI that is confidential, non-public and proprietary property of
RLI (“Confidential Information”), and RLI will mark/identify such Confidential
Information appropriately.  Consultant agrees to strictly protect this
Confidential Information, confining the knowledge of such Confidential
Information only to its representatives requiring such knowledge and use in the
ordinary course and scope of performance of the Services for RLI.  Consultant
agrees and acknowledges that all such Confidential Information is the exclusive
property of RLI, and Consultant has no ownership other rights to such
Confidential Information whatsoever, and Consultant shall not take, keep,
maintain, sell, distribute or

 

1

--------------------------------------------------------------------------------


 

otherwise use any such Confidential Information (outside the scope of this
agreement).  Notwithstanding the foregoing, Consultant shall have no
confidentiality obligation with respect to any Confidential Information that
(a) was at the time available in the public domain, other than through a
violation of this Agreement, or (b) Consultant can demonstrate by written
evidence that it was furnished to Consultant by a third party in lawful
possession thereof and who was not under an obligation of confidentiality to
RLI.  Consultant may disclose Confidential Information tas required pursuant to
an order or requirement of a court, administrative agency or other government
body, provided Consultant has notified RLI promptly after receipt of such order
or requirement and allowed RLI a reasonable opportunity to apply for protective
measures (and Consultant shall reasonably cooperate with RLI in such efforts).

 

4.  Representations and Warranties.

 

4.1  No Violations.  Each of the parties warrants and represents to the other
that the performance of its obligations under this Agreement will not violate
any agreement to which either of them is a party or by which either of them is
bound.

 

4.2  Workmanship.  Consultant warrants to RLI that, during the term of this
Agreement, the Services will be performed in a professional and workmanlike
manner.

 

5.  Timely Performance.  If either party to this Agreement has knowledge of any
event or circumstance which may or will prevent the timely performance of the
Services, the knowing party shall immediately notify the other party thereof and
include all relevant information concerning the delay or potential delay.

 

6.  Term and Termination.

 

6.1  Term.  The term of this Agreement shall commence on the Effective Date set
forth above and shall be in effect until December 31, 2016 (“Term”), unless
otherwise terminated earlier as provided herein.  This Agreement does not
automatically renew, but may be renewed by mutual negotiation and agreement by
the parties.

 

6.2  Termination.  During the Term, either party may terminate this Agreement
with thirty (30) days prior written notice to the other party.  In the event of
termination by either party, all Service Fees and all other other compensation
and reimbursements for Services through the date of termination shall be paid
promptly to Consultant by RLI.  In the event of termination by RLI, RLI shall
also pay Consultant the Service Fees payable for the remaining balance of the
Term, payable in a lump sum within ten (10) calendar days after such
termination.

 

7.  Indemnification.  RLI agrees to indemnify, defend and hold harmless
Consultant from and against any and all claims, liabilities, losses, damages,
causes of action or injuries, together with reasonable costs and expenses,
including reasonable attorneys’ fees arising out of or resulting from the
performance of the Services by Consultant on behalf of RLI pursuant to the terms
hereof.  Notwithstanding the foregoing, as a director and former officer of RLI,
Consultant shall remain entitled to indemnification as provided to directors and
former officers under RLI’s organizational documents and the Indemnification
Agreement between Consultant and RLI, pursuant to the terms thereof, and shall
remain entitled to the benefit of any directors and officers insurance coverage
maintained by RLI, pursuant to the terms thereof (together, “RLI D&O
Indemnification”).  For the avoidance of doubt, the indemnification provisions
of this paragraph are not intended to, and shall not replace, reduce, limit or
conflict with such RLI D&O Indemnification.  This provision shall survive any
termination or expiration of this Agreement.

 

8.  Non-Competition / Nonsolicitation.  Beginning on the Effective Date and
during the Term of this Agreement, Consultant: (i) will not directly own,
manage, operate, finance, join, control, participate in, or derive any financial
benefit whatsoever from, or be an officer, director, employee, partner or
consultant of, any property / casualty insurance company operating in the United
States; and (ii) will not solicit, recruit, otherwise attempt to hire (for
himself or any other entity), or hire in any capacity any employee of Company or
its affiliates.  This provision shall survive any termination or expiration of
this Agreement.  Nothing contained in this Section 8 will in any way affect
Consultant’s convenants or obligations under RLI’s bonus plans or stock option
plans or stock option agreements pursuant to which Consultant has been granted
stock options.

 

9.  Board of Directors.  This Agreement, and Consultant’s duties, obligations
and services to RLI hereunder, are separate from and shall not impact or
interfere in any manner with Consultant’s duties, obligations and services
rendered to RLI Corp. as a member of its Board of Directors.  Any conflict or
potential conflict in those separate roles shall be disclosed

 

2

--------------------------------------------------------------------------------


 

promptly to RLI.  Consultant shall be entitled to any compensation paid by RLI
to directors in his capacity as a member of the RLI Board of Directors.

 

10.  No Assignment.  Neither RLI nor Consultant may assign or transfer this
Agreement or any of its rights hereunder without the prior written consent of
the other party.

 

11.  Severability.  The invalidity of any portion, provision or paragraph of
this Agreement shall not effect or render invalid any other portion, provision
or paragraph of this Agreement.

 

12.  Notices.  All notices, requests, demands or other communications hereunder
shall be in writing and shall be deemed to have been given if delivered or
mailed, registered or certified mail, postage prepaid, to each party as such
party’s address is set forth on the signature page hereof or such other address
as any party may have furnished to the other in writing in accordance herewith.

 

13.  No Waivers.  All waivers of any provisions hereunder must be in writing,
and the waiver by either party is a breach of violation of any provision of this
Agreement and shall not operate as or be construed to be a waiver of any
subsequent breach hereof.

 

14.  Force Majeure.  Neither party shall be liable for any delay in performing
its obligations under this Agreement if such delay is caused by circumstances
beyond that party’s reasonable control, including without limitation any delay
caused by any act or omission of the other party, acts of God, or fire, floods
or labor disputes.

 

15.  Governing Law.  This Agreement shall be interpreted, construed and governed
by and in accordance with the substantive laws of the State of Illinois, without
regard to its principals governing conflicts of law.

 

16.  Headings.  The section and paragraph headings contained in this Agreement
are for reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

17.  Amendment.  This Agreement may be modified only by written instrument
signed by each of the parties hereto.

 

18.  Entire Agreement.  This Agreement embodies the full and complete
understanding of the parties hereto realted to the provision of Services and
supersedes any previous agreement, whether written or oral, relating to the
subject matter hereof.

 

IN WITNESS WHEREOF, the parties have executed this agreement as of the first
date set forth in this Agreement.

 

 

 

Consultant:

 

 

 

/s/ Michael J. Stone

 

Name: Michael J. Stone

 

 

 

 

 

RLI Insurance Company

 

 

 

By:

/s/ Jonathan E. Michael

 

 

 

 

Name:

Jonathan E. Michael

 

 

 

 

Title:

Chairman & Chief Executive Officer

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONSULTING AGREEMENT — STATEMENT OF WORK

 

Michael J. Stone

 

Consulting Services

 

Consultant generally will provide business consulting services to RLI in
connection with the operation of RLI’s insurance businesses, as set forth herein
and as requested by RLI from time to time, including without limitation:

 

·                  Coaching, counseling, and advising executives and product
leaders with respect to strategy development, leadership and development,
succession planning, and role transitions.

·                  Advising with respect potential acquisitions, including the
investigation, negotiation, due diligence, and integration thereof.

·                  Other projects as assigned by RLI CEO Jonathan Michael.

 

Service Fees

 

Consultant shall receive gross payment of $20,000 per month, payable in arrears
as invoiced by Consultant, within fifteen (15) calendar days after the end of
each calendar month.  Consultant shall be solely responsible for all taxes
associated with such payments and income.

 

# # # # # # # # # #

 

4

--------------------------------------------------------------------------------